Citation Nr: 0639591	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  04-02 868	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for atrial fibrillation. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel







INTRODUCTION

The veteran served on active duty from November 1961 to 
November 1964, from January 1965 to August 1969, and from 
January 1972 to February 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision by the St. 
Petersburg, Florida, Regional Office (St. Petersburg RO), and 
an August 2006 rating decision issued in September 2006 by 
the RO in Cleveland, Ohio (Cleveland RO).  

The appeal was last before the Board in April 2005, at which 
time the Board remanded the case for additional development.  
It is again before the Board for further appellate 
consideration.  


FINDING OF FACT

On September 29, 2006, prior to the promulgation of a 
decision in the appeal, the RO received notification from the 
appellant that he was satisfied with the decision regarding 
his appeal and wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of Substantive Appeals filed by 
the appellant have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The present appeal arises from the veteran's notice of 
disagreement (NOD) with a June 2002 rating decision, which 
denied the veteran's claim for a disability rating in excess 
of 10 percent for the veteran's service-connected atrial 
fibrillation.  In January 2004, the veteran submitted a VA 
Form 9 Substantive Appeal.  In April 2005, the veteran's 
claim was remanded to the RO for further development, and in 
an August 2006 rating decision, the RO increased the 
veteran's disability rating to 30 percent.  As this did not 
represent the highest possible benefit, this issue remained 
in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
In September 2006, a supplemental statement of the case 
(SSOC) was issued.

In a statement signed and dated on September 25, 2006 and 
received by the Cleveland RO on September 29, 2006, the 
appellant indicated that he was satisfied with the decision 
regarding his appeal and wished to withdraw his appeal.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.  


ORDER

The appeal is dismissed.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


